783 N.W.2d 713 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Mark SLAUGHTER, Defendant-Appellee.
Docket No. 141009. COA No. 287459.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the March 16, 2010 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether: (1) the actions of firefighters may fall under the "community caretaker" exception to probable cause requirements; (2) the "emergency aid" aspect of the community caretaker exception applies in this case; and (3) the Court of Appeals erred when it held that the firefighters were first obligated to attempt to remedy the condition for which a neighbor called by using means that did not involve entry into the defendant's home.
We further ORDER the Oakland Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.